Citation Nr: 0814166	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened and denied the veteran's 
claim for service connection for PTSD.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran's claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
PTSD.  The veteran was notified of the decision and of his 
appellate rights.  However, the veteran failed to file a 
notice of disagreement (NOD) within one year of the rating 
decision.

2.  Evidence added to the record since the September 1995 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for PTSD.



CONCLUSIONS OF LAW

1.  The September 1995 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
September 1995 rating decision sufficient to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service connection claim for PTSD, without first deciding 
whether the VA's notice and assist requirements have been 
satisfied with respect to the issue of new and material 
evidence.  This is so because the Board is taking action 
favorable to the appellant in reopening his service 
connection claim for PTSD, and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49, 747 (1992).

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In this regard, the RO denied service connection for PTSD in 
September 1995, noting that there was no confirmed diagnosis 
of PTSD, and inadequate evidence to establish that a 
stressful experience sufficient to cause PTSD occurred during 
service.  The veteran did not submit a NOD.  Therefore, the 
September 1995 rating decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103.  In July 
2003, the veteran asked to reopen his claim for service 
connection.  The RO, in a December 2003 rating decision, the 
subject of this appeal, reopened the claim based on its 
finding that evidence showing that the veteran was diagnosed 
with PTSD was new and material.  The RO then continued the 
denial of the veteran's claim for service connection for PTSD 
because the veteran had failed to show verifiable evidence of 
a stressor during service.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Second, once 
the definition of new and material evidence is satisfied and 
the claim is reopened, the Board may then determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f) (West 
2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the September 1995 rating decision, the RO determined that 
there was no confirmed diagnosis of PTSD, and inadequate 
evidence to establish that a stressful experience sufficient 
to cause PTSD occurred during service.  In July 2003, the 
veteran submitted as evidence the written opinion of his 
private physician, Arvell Luttrell, M.D., that the veteran's 
symptoms are strongly suggestive of or consistent with a DSM-
IV diagnosis of PTSD.  This evidence is clearly new, in that 
it is not redundant of other evidence considered in the 
September 1995 rating decision.  Moreover, the evidence is 
material to the issue under consideration, as the new 
evidence goes to whether the veteran has a current diagnosis 
of PTSD.  Therefore, in light of the submission of new and 
material evidence, the veteran's service-connection claim for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received, and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

The veteran seeks service connection for his PTSD, which he 
contends stems from stressors that he experienced while 
serving in the Republic of Vietnam.

In his NOD of February 2004, the veteran states that he 
experienced stressors in Vietnam including being subjected to 
nightly bombings, as well as witnessing American soldiers 
step on land mines, men killed by mortar attacks, and a 
little girl with a severe injury to her face.

In his substantive appeal of December 2004, the veteran also 
recounts having been subjected to rocket fire, because of 
which he would have to run to the bunkers.  He reports 
receiving incoming rounds of fire at bases near Marble 
Mountain, Red Beach, Dolot, and Nha Trang.  Finally, he 
reports that he was in constant fear of hitting a land mine 
while riding on the highway in Vietnam.  The veteran states 
that the only name of a person whom he can recall seeing 
being killed was either Huddlestew or Hays.  The veteran did 
not provide an approximate date for that incident.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  If the veteran's presence in areas of documented combat 
can be verified, this would be sufficient to find that he was 
exposed to combat stressors, even without the explicit 
documentation of his participation in specific historic 
events.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).

If the required stressor is substantiated by sufficient 
evidence, then the veteran should be provided with a VA 
examination to determine whether he has PTSD.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date or a disability rating, if service connection 
is granted on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
the AOJ must send the appellant a 
corrective notice that explains (1) the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  

2.  Obtain from the U.S. Army & Joint 
Services Records Research Center (JSRRC), 
7701 Telegraph Road, Alexandria, VA 22315- 
3802, any records showing that the 
veteran, or his unit, were present in any 
areas of documented combat.  Also, obtain 
the records of the death of an American 
serviceman named Huddlestew or Hays, and 
determine whether the veteran or his unit 
were in a position to have witnessed his 
death in combat.

3.  If the required stressor is 
substantiated by sufficient evidence, then 
provide the veteran with a VA examination, 
by a psychiatrist, to determine whether he 
has PTSD.  The examiner should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination report that 
such was performed.  All special studies 
or tests including psychological testing 
and evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present.  A complete 
rationale should be provided for any 
opinions expressed.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
stressor(s) that caused the disorder and 
the evidence upon which that opinion was 
based to establish the existence of the 
stressor.  The examiner should comment 
explicitly upon whether the veteran's 
alleged stressor(s) was one of the 
stressors verified by JSRRC.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.

4.  When the development requested has 
been completed, the claim of service 
connection for PTSD should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


